                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CONTINENTAL 332 FUND, LLC,
CONTINENTAL 298 FUND LLC,
CONTINENTAL 306 FUND LLC,
CONTINENTAL 326 FUND LLC,
CONTINENTAL 347 FUND LLC,
CONTINENTAL 355 FUND LLC,
CONTINENTAL 342 FUND LLC,
CONTINENTAL 245 FUND LLC and
KMM CONSTRUCTION OF FLORIDA,
LLC,

              Plaintiffs,

v.                                                Case No.: 2:17-cv-41-FtM-38MRM

DAVID ALBERTELLI, ALBERTELLI
CONSTRUCTION INC.,
WESTCORE CONSTRUCTION,
LLC, NATIONAL FRAMING, LLC,
MFDC, LLC, TEAM CCR, LLC,
BROOK KOZLOWSKI, JOHN
SALAT, KEVIN BURKE, KERRY
HELTZEL, AMY BUTLER, US
CONSTRUCTION TRUST,
FOUNDATION MANAGEMENT,
LLC, KMM CONSTRUCTION, LLC,
GEORGE ALBERTELLI, GREGORY
HILZ and GREAT AMERICAN
INSURANCE COMPANY,

             Defendants.
                                          /

                                OPINION AND ORDER1


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
       Before the Court are Plaintiffs Continental 332 Fund LLC (Six Mile Fund) and

Continental 326 Fund LLC (Rochester Fund)’s Motion for Summary Judgment on Count

IV – Civil Theft (Fla. Stat. 772.11) – Against Defendants, Albertelli Construction, Inc.

(ACI), George Albertelli, and David Albertelli (Doc. 321), Defendants’ responses (Doc.

351; Doc. 354), Defendant George Albertelli’s Cross-Motion for Summary Judgment on

Count IV (Doc. 362), and the Funds’ response (Doc. 373).

                                         Background

       This case is a web of disputes arising from apartment construction projects around

the country, but this Order involves just one of the many claims asserted. In Count 4 of

their Fourth Amended Complaint, the Six Mile Fund and the Rochester Fund accuse ACI,

George Albertelli, and David Albertelli of civil theft in violation of Fla. Stat. § 772.11. (Doc.

218). Six Mile Fund is the owner and developer of the Springs at Six Mile Cypress (Six

Mile Project) in Fort Myers, Florida, and the Rochester Fund is the owner and developer

of the Springs at South Broadway (Rochester Project) in Rochester, Minnesota. (Doc.

218 at 11). The Funds hired ACI as general contractor for the projects. ACI is a Florida

corporation owned by George and David Albertelli.            (Doc. 218 at 12).      Continental

Properties owns and manages Six Mile Fund, Rochester Fund, and the other plaintiffs.

       The civil theft claim stems from several checks the Funds sent to ACI in December

2016 for amounts totaling $1,314,519.53. (Doc. 321 at 5). Each check was issued jointly

to ACI and a subcontractor, then sent to ACI so it could endorse the check and forward it

to the subcontractor. (Doc. 321 at 3). This practice is common in the construction




Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.



                                               2
industry, and the parties had used it to pay subcontractors before. (Doc. 321 at 3). But

ACI did not forward the checks at issue to the subcontractors. Instead, ACI sent FedEx

envelopes to the subcontractors without the checks and gave the tracking numbers to the

Funds, and David Albertelli endorsed the checks and deposited them into ACI’s account

with CenterState Bank. (Doc. 321 at 4). According to the Funds, David Albertelli’s deposit

of the checks amounted to civil theft in violation of Fla. Stat. § 772.11. But ACI and the

Albertellis claim they had a right to apply the payments to outstanding debts Continental

Properties and Plaintiffs owed ACI for work it did on the Six Mile Project and other

construction jobs. (Doc. 351-1 at 4).

                                      Legal Standard

         Summary judgment is appropriate only when the Court is satisfied that “there is no

genuine issue as to any material fact” and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). A genuine issue of material fact exists if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To defeat summary judgment, the non-

movant must “go beyond the pleadings, and present affirmative evidence to show that a

genuine issue of material facts exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir.

2006).

         In reviewing a motion for summary judgment, the Court views the evidence and all

reasonable inferences drawn from it in the light most favorable to the non-movant. See

Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006). But “[a] court need not

permit a case to go to a jury…when the inferences that are drawn from the evidence, and




                                              3
upon which the non-movant relies, are ‘implausible.’” Mize v. Jefferson City Bd. of Educ.,

93 F.3d 739, 743 (11th Cir. 1996) (citations omitted).

                                        Discussion

       A. The Funds’ Motion for Summary Judgment

       To make a case for civil theft in Florida, a plaintiff must prove that the defendant

(1) knowingly (2) obtained or used, or tried to obtain or use, the plaintiff’s property with

(3) felonious intent to, (4) either temporarily or permanently, (5a) deprive the plaintiff of

its right to or benefit from the property or (5b) appropriate the property to the defendant’s

own use or to the use of anyone not entitled to the property. Wachovia Bank N.A. v. Tien,

658 F. App’x 471, 747-75 (11th Cir. 2016); Fla. Stat. § 812.014. ACI and David Albertelli

attack the second and third elements.       (Doc. 351). George Albertelli adopts those

arguments and claims he lacked the requisite knowledge. (Doc. 354).

       The Court begins with the “felonious intent” element. “Felonious intent is the intent

to deprive another of its property, which may be shown by circumstantial evidence.”

Wachovia Bank, 658 F. App’x at 775. The Funds first argue that Defendants admitted to

having felonious intent in the pleadings. In Paragraph 196 of the Fourth Amended

Complaint, Plaintiffs allege,

       On or about December 5 and 6, 2016, David Albertelli indorsed nineteen
       Joint Checks that were intended to be paid to subcontractors and
       intentionally and wrongfully deposited those Joint Checks into ACI’s
       account at CenterState Bank, without any of the second signatures from
       subcontractors.

(Doc. 218 at 45). The Funds contend that Defendants cannot dispute felonious intent

because they admitted that David Albertelli “intentionally and wrongfully” deposited the




                                             4
checks. But the Funds mischaracterize Defendants’ answers. ACI and David Albertelli

admit only part of the allegation in their answer:

       Admitted that David Albertelli endorsed nineteen joint checks from
       Continental for the Six Mile Project and ACI deposited same into ACI’s
       account at CenterState Bank to account for requisitions for ACI’s fees and
       costs that were due but not paid by Continental.

(Doc. 227 at 21; Doc. 229 at 16). A common-sense reading of this response suggests

David Albertelli deposited the checks because he believed ACI was entitled to the

payments. Defendants thus did not admit to having a felonious intent.

       The Funds also present circumstantial evidence of felonious intent: an email from

George Albertelli, the checks themselves, and ACI and David Albertelli’s admission to

sending FedEx envelopes without the checks to subcontractors. (Doc. 321 at 11-12).

The Funds present the George Albertelli email as evidence that he intended to keep the

proceeds of the allegedly stolen checks. But instead, the email sought to open settlement

negotiations. (See Doc. 321-1 at 50). It is thus subject to Federal Rule of Evidence 408,

which prohibits the use of settlement negotiations to prove the validity of a disputed claim.

So the Funds cannot use the email to prove felonious intent, an essential element of the

civil theft claim.

       The Funds’ other circumstantial evidence fares better. Each check was made out

to ACI and a subcontractor, and they support the uncontested fact that David Albertelli

deposited them without the subcontractors’ endorsements. (Doc. 321-1 at 4-31). And by

mailing FedEx envelopes to the subcontractors and sending the tracking numbers to the

Funds, ACI and David Albertelli might have tried to conceal the deposits. But despite this

circumstantial evidence, Defendants can defeat summary judgment by presenting just




                                             5
enough evidence to call their intent into question. They rely on the Affidavit of David

Albertelli, which describes his state of mind when he made the deposits:

       At the time I authorized the deposit of joint checks for the Six Mile :Project
       [sic] and Rochester Project, it was my belief that ACI had a prior claim to
       those funds because of the amounts owed to ACI for its work on the
       Projects, which amounts had been outstanding in some cases for several
       months. At the time the joint checks were deposited, ACI was owed
       $4,857,523.16…Continental provided no assurances when, or if, ACI would
       be paid what it was owed.

(Doc. 351-1 at 4).

       A party’s intent is generally “a question of fact for the factfinder, to be determined

after trial.” Williams v. Obstfeld, 314 F.3d 1270, 1277 (11th Cir. 2002). So when intent is

at issue, summary judgment is appropriate only if the party opposing it “fails to indicate

that he can produce the requisite quantum of evidence to enable him to reach the jury

with his claim.” Id. Defendants’ intent must be “determined by drawing inferences from

the surrounding factual circumstances and by weighing Defendants’ credibility regarding

their actions.” R&M Mktg., Inc. v. Best Buy Auto of Tampa Bay, Inc., No. 8:16-CV-46-T-

TBM, 2017 WL 2869541, at *4 (M.D. Fla. Apr. 12, 2017). David Albertelli’s testimony, if

credible, belies felonious intent, and the Court cannot make credibility determinations at

the summary judgment stage. Id. (citing Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150-51 (2000)). As a result, the Funds are not entitled to summary judgment

on their civil theft claim.

       B. George Albertelli’s Cross-Motion for Summary Judgment

       A Florida theft claim does indeed require “that the defendant had the requisite

criminal intent at the time of the taking.” Leggett v. State, 237 So. 3d 1144, 1146 (Dist.

Ct. App. Fla. 2018). George Albertelli claims he first learned of the alleged theft two




                                             6
weeks after David Albertelli deposited the checks. He argues for summary judgment

because “a necessary element of theft under Florida law is that the defendant must have

the specific intent to commit the theft at the time of, or prior to, the commission of the act

of taking.” (Doc. 362 at 5). The Funds have no direct evidence that George Albertelli had

contemporaneous knowledge of the alleged thefts, but they argue his guilty knowledge

and intent can be inferred from bank records attached to its response.

       The Funds’ exhibits show that George Albertelli wrote 65 checks on ACI’s

CenterState account during December 2016, including a $150,000 check to himself days

after David deposited the joint checks. (Doc. 373-1 at 24-28). George Albertelli also

made a $12,213.94 electronic payment from the ACI account towards his credit card bill

amid the deposits. (Doc. 373-1 at 17). While far from conclusive, this evidence is enough

to raise a question of fact, and it will be up to the jury to weigh the evidence against

George Albertelli’s credibility.

       Accordingly, it is now ORDERED:

       (1) Plaintiffs Continental 332 Fund LLC and Continental 326 Fund LLC’s Motion

           for Summary Judgment on Count IV – Civil Theft (Fla. Stat. 772.11) – Against

           Defendants, ACI, George Albertelli, and David Albertelli (Doc. 321) is DENIED.

       (2) Defendant George Albertelli’s Cross-Motion for Summary Judgment on Count

           IV (Doc. 362) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 11th day of June, 2019.




Copies: All Parties of Record




                                              7
